Citation Nr: 0817727	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-38 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by memory loss, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2003, 
the veteran withdrew his hearing request.

This claim was previously before the Board and remanded in 
October 2007.


FINDING OF FACT

Memory loss was not manifest in service and is not currently 
shown.


CONCLUSION OF LAW

Memory loss was not incurred in or aggravated by active 
service, nor is it due to an undiagnosed illness as a result 
of service in the Southwest Asia Theater during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the veteran's claim was received after the enactment of 
the VCAA.

A letter dated in January 2002 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to send evidence related to his claim.

A March 2002 letter told the veteran specifically how to 
substantiate a claim for a disability due to undiagnosed 
illness.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in December 2007.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in February 2008, which was prior 
to the transfer and re-certification of the case to the 
Board.  The Board finds that the content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded examinations on the issue decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has contended that he has memory loss that is due 
to his active service.

The veteran's service medical records show he was treated for 
head trauma in April and October 1991.  He did not complain 
of memory loss.  When evaluated for separation in September 
1992, the veteran's psychiatric examination was normal.  He 
reported no history of loss of memory or amnesia.

The veteran's service personnel records indicate he served in 
the Southwest Asia Theater of Operations from August 1990 to 
March 1991.

Private treatment records dated in March and April 1999 
indicate the veteran complained of forgetfulness when seeking 
treatment for headaches.

A May 1999 Persian Gulf Registry examination report indicates 
the veteran complained of forgetfulness that was getting 
worse.

In an April 2002 written statement, the veteran's wife 
indicated that since 1996, the veteran complained of memory 
loss.

In March 2003, the veteran underwent VA examination for 
mental disorders.  He complained of memory loss.  At times, 
he forgot what he was talking about in mid-sentence.  
Occasionally, he forgot directions of where he was going, but 
he usually did not get lost.  The memory problem did not 
appear to have a gross impact on his functioning at home.  
The examiner indicated that the veteran appeared to have bona 
fide complaints of reduced memory.  However, no psychiatric 
diagnosis could be made.

In March 2003, the veteran underwent VA examination for 
infectious diseases.  He complained of memory loss.  The 
diagnosis was memory loss.  However, the examiner indicated 
that all tests were above negative or normal or inconclusive.

In December 2007, the veteran underwent VA examination for 
mental disorders.  He indicated that he had memory problems 
since getting hit in the head while in service.  He stated 
that he lost track of his thoughts in mid-sentence.  He 
denied failing to pay bills, getting lost, or leaving the 
stove on.  On examination, remote, recent, and immediate 
memory were normal.  There was no evidence of impairment of 
memory on routine mental status examination.  He recalled 
three out of three objects immediately and after five 
minutes.  He had good recall of historical events.  No 
psychiatric diagnosis was given.

In December 2007, the veteran underwent neuropsychiatric 
examination.  He had a history of subjective memory 
difficulty.  On examination, the veteran recalled six 
presidents spontaneously and four more with cueing.  His 
recall of current events was vague and lacked detail.  
Numerous tests were administered to the veteran.  Following 
such tests, the impression was a normal neuropsychological 
profile.  The examiner indicated that the veteran's 
performance was intact in the majority of cognitive spheres 
and was not consistent with a diagnosis of a cognitive 
disorder.  Despite his subjective complaints of memory 
problems, his memory was characterized by intact learning and 
recall of structured and unstructured verbal material.  
Visual memory for a complex design was a relative strength.  
He retained most of what he learned, benefited slightly from 
a recognition format, and made no recall intrusion or false 
positive errors on a challenging word list task.  Instead, 
the examiner opined that the veteran's subjective experience 
of cognitive difficulty may reflect his current mood state 
and history of chronic pain.  It was possible he experienced 
greater disruption in attention and working memory in a 
stressful environment.

In December 2007, the veteran underwent VA examination for 
neurological disorders.  He misplaced things, but wrote many 
things down to help him function quite well.  On examination, 
there was no evidence of dementia or other memory problems.  
Neurological examination was completely normal.  The 
diagnosis was memory loss not detected on neurological 
examination and not detected on neuropsychological testing.  
The examiner opined that the veteran was not suffering from 
any chronic disability manifested by memory loss.

While the veteran has complained of memory loss, there are no 
objective findings of memory loss noted.

Initially, the Board notes the veteran's assertion that this 
condition should be service-connected as an undiagnosed 
illness.  While the Board recognizes that the veteran served 
in the Southwest Asia theater of operations from August 1990 
to March 1991, is a 'Persian Gulf veteran' by regulation 
(i.e., had active military service in the Southwest Asia 
theater of operations during the Gulf War), and the 
provisions of 38 C.F.R. § 3.317 do enumerate symptoms for 
consideration, the most probative evidence shows there is no 
memory loss.  His own statements and the other lay statements 
are far less probative as to the existence of memory loss.

In regard to memory loss, the veteran has voiced such 
complaints to examiners and is competent to report that he 
has memory problems.  However, when examined in December 
2007, his memory was normal.  The veteran was afforded 
extensive VA evaluation at that time, including three 
separate examinations for neurological disorders, mental 
disorders, and neuropsychological disorders.  All three 
examiners concluded that the veteran had no memory 
impairment.  All three examiners indicated the veteran had no 
Axis I diagnosis.  An award of service connection for memory 
loss due to undiagnosed illness requires objective 
indications of a chronic disability and that the symptoms are 
manifested to a compensable degree.  While the veteran's 
complaints of memory loss may be considered a non-medical 
indicator, independent testing was conducted, and the 
veteran's complaints were not independently verified.  Since 
no memory loss was found, it was certainly not manifest to a 
compensable degree.  Therefore, the evidence shows that 
neither of these requirements has been satisfied.  Based upon 
such objective testing, the Board concludes that the 
veteran's complaints are inadequate to establish an 
undiagnosed illness manifested by memory loss.  

In regard to a traditional claim for service connection, the 
Board notes that although the veteran complains of memory 
loss, service connection requires a disability due to disease 
or injury (underlying pathology).  In the absence of an 
identified disease or injury, service connection may not be 
granted.  Though the veteran has had multiple VA examinations 
throughout the appeals process, the evidence consistently 
shows he has no neurological or psychiatric disorder.  
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).  Thus, service connection on a direct basis for 
memory loss is not warranted.

In reaching this determination, the Board is fully aware that 
in March 2003, an examiner opined that there were bona fide 
complaints of reduced memory.  Furthermore, another examiner 
diagnosed memory loss.  However, the Board accords such 
opinion and diagnosis little probative value.  Although the 
examiner diagnosed memory loss, he also established that all 
tests were negative, normal, or inconclusive.  A diagnosis 
without supportive findings is less probative than a 
diagnosis consistent with findings.  In regard to the opinion 
that there was a bona fide set of symptoms, the statement is 
cryptic and fails to establish memory loss to a compensable 
degree.

In summary, memory loss is not shown by the evidence of 
record.  The Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
veteran's claim for service connection, to include as due to 
an undiagnosed illness.  The doctrine of reasonable doubt has 
been considered but as the preponderance of the evidence is 
against the claim, it is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic disability manifested by 
memory loss, to include as due to an undiagnosed illness, is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


